Citation Nr: 1002927	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for a personality disorder. 




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 16, 1987, to December 4, 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A personality disorder is not a disability for the purpose of 
VA disability compensation.


CONCLUSION OF LAW

A personality disorder is not a disability for which VA 
disability compensation is payable.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter, dated in April 2007.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.  



As for the content and timing of the VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but in a statement received in August 2008, he withdrew his 
hearing request.  The RO has attempted to obtain records from 
the Honolulu VA Medical Center (VAMC) identified by the 
Veteran, but the VAMC indicated in September 2007 that 
records were unavailable as the Veteran was not registered in 
its system.  Further, the Veteran indicated treatment at 
Parkland Hospital, but he did not respond to a May 2007 RO 
request for more complete information concerning this 
provider.  The Veteran was notified of these efforts in a May 
2008 letter and statement of the case.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  

Further, VA has not conducted medical inquiry in an effort to 
substantiate the claim of service connection for a 
personality disorder under 38 U.S.C.A. § 5103A(d), and 
further development is not required because the evidence of 
record does not meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).  In short, a medical examination or medical 
opinion is not necessary to decide the claim.  There is no 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of disability.  
Moreover, the claimed disability, which was diagnosed in 
service, is not a disability for which VA compensation is 
paid.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.



Analysis

The Veteran asserts that he has a personality disorder for 
which he should receive compensation.  In a statement 
received in June 2008, he asserted that after he was released 
from service, he was not reevaluated and did not receive 
treatment and benefits.  He stated that he was stressed and 
traumatized "through military conditions" and was not able 
to "think clearly" while on active duty.  

From documents in the claims file, the Veteran served on 
active duty from April 16, 1987, to December 4, 1987.  The 
service treatment records show that at the time of an 
enlistment examination in March 1987, he was clinically 
evaluated as normal, psychiatrically.  

In October 1987, the Veteran was seen for problems with 
stress, and the assessment was acute adjustment reaction.  In 
October 1987 and November 1987, the Veteran underwent mental 
health evaluations for suicidal ideation in the context of an 
inability to get over his father's recent death, his mother's 
ill health, and his wife's request for separation and 
possible divorce.  His motivation for completion of his 
enlistment reportedly evaporated in the context of these 
stresses.  On the first evaluation, there was no evidence of 
psychosis, and the diagnoses were uncomplicated bereavement, 
cannabis and alcohol abuse (by history), and personality 
disorder not otherwise specified with dependent and 
antisocial features - not suitable for duty - existing prior 
to service.  The examiner commented that the Veteran showed a 
longstanding character disorder so severe that he could not 
function at full duty, and the Veteran was returned to duty 
for immediate processing for an administrative separation.  

On the evaluation in November 1987, the Veteran indicated 
that his wife wanted a divorce and he wanted out of the Navy.  
The impressions were adjustment disorder with mixed emotional 
features and mixed personality disorder (immature, 
dependent).  He was recommended for an administrative 
separation on the basis of the personality disorder.  On the 
discharge examination in December 1987, adjustment disorder 
and mixed personality disorder were identified. 

After service, in March 2007 the Veteran filed a claim of 
service connection for personality disorder, which he alleged 
began in November 1987.  He also indicated that he had 
received treatment at the Pearl Harbor VAMC, but subsequent 
efforts by the RO to obtain such records were unsuccessful.  
The Veteran also indicated treatment at Parkland Hospital, 
but he did not furnish complete information about such 
treatment and the RO was unable to obtain any of those 
records.  Consequently, the file contains no post-service 
medical records.  

On the basis of the service treatment records, acute 
adjustment disorder was noted in October 1987 and adjustment 
disorder was noted in November 1987 and in separation 
examination in December 1987, as an adjustment disorder may 
be acute or chronic and as there was insufficient observation 
during service, three months, to establish chronicity at the 
time, then continuity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b). 

After service, there is no medical evidence of adjustment 
disorder.  Moreover, adjustment disorder is not a condition 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of the disability is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Adjustment disorder is not a simple medical condition, such 
as a broken leg, because the condition can not perceived 
through the senses and the identification or diagnosis of the 
condition, requires a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion. 

For this reason, the Board determines that adjustment 
disorder is not a simple medical condition that a lay person 
is competent to identify.  

In the absence of medical evidence of a current diagnosis of 
adjustment disorder or competent evidence of persistent or 
recurrent symptoms, there is no valid claim for service 
connection.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the diagnosis of a personality disorder during 
service, a personality disorder is not considered a disease 
or injury within the meaning of applicable legislation and, 
hence, does not constitute a disability for the purpose of VA 
disability compensation.  38 C.F.R. §§ 3.303(c) and 4.9.  

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
developmental abnormality by a superimposed disease or injury 
(VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no competent evidence 
suggesting aggravation in this case.

Considering the lay and medical evidence, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).







ORDER

Service connection for a personality disorder is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


